TOM GRAY, Chief Justice,
dissenting
on motion for rehearing.
Phillips has filed a motion for rehearing asking us to reconsider our affirmance of the trial court’s refusal to award prejudgment interest. First, I would request a response in order to have the benefit of full briefing on the issue. Based upon the issue as presented, however, I am inclined to agree that we have erred in relying upon the authority of two Fort Worth cases, one of which was reversed. See Citizens Nat’l Bank v. Allen Rae Invs., Inc., 142 S.W.3d 459, 486-488 (Tex.App.Fort Worth, 2004, no pet. h.); Miga v. Jensen, 25 S.W.3d 370, 381 (Tex.App.-Fort Worth 2000), aff'd in part on other grounds & rev’d in part, 96 S.W.3d 207, 217 (Tex.2002).
Accordingly, I respectfully dissent to the Court’s denial of the motion for rehearing.